The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each of independent claims 1 and 18, the recitation “the inner side wall extends forward … from the back wall” (emphasis added) is unclear, in that no spatial or directional relationship has been established in these claims to indicate relative to what the term forward refers. It is noted that if these claims were amended to include the recitation “the sweep having a forward side and a rearward side” (or substantially similar language), as in independent claims 32 and 38, this rejection would be overcome.
Claims 1-31 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 32-40 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: as noted in parent applications 15/885208 and 16/866618, the most relevant prior art is Lepp et al (US 8,210,342). Lepp neither shows nor suggests, alone or in any reasonable combination, a sweep having a drive shield positioned adjacent an outward end thereof, the drive shield having an inner side wall that extends forward and inward from a back wall of the drive shield, as set forth in each of independent claims 1, 18 and 32, or that extends forward and toward an inward end of the sweep, as set forth in independent claim 38. The examiner notes that the term “inward” as used in each of the independent claims is interpreted as precluding the inner side wall from extending straight out at a 90 degree angle from the back wall, as in Lepp. In the event this interpretation was not intended, applicant should clearly indicate as such in any response to this Office action, in order for the examiner to consider a possible art rejection. It is also noted that the above-noted limitations preclude any obviousness-type double patenting rejections over the Patented claims of the parent applications.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All of the cited references were previously cited in the parent applications and are of general interest to the claimed subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

11/30/22